had an interest in appellants sufficient to request the appointment of a
                receiver. The district court also found that a sufficient risk of loss, waste,
                or mismanagement existed to appoint a receiver.
                            Having considered the briefs and appendices in this appeal,
                we conclude that substantial evidence supports the district court's factual
                findings and that the district court did not abuse its discretion when it
                appointed a receiver. Accordingly, we affirm the district court's order.
                            It is so ORDERED.




                                                            Doug


                                                                                           , J.
                                                            Saitta


                cc:   Hon. Ronald J. Israel, District Judge
                      Glenn C. Schepps
                      Kolesar & Leatham, Chtd.
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A